[DO NOT PUBLISH]




          IN THE UNITED STATES COURT OF APPEALS
                                                     FILED
                 FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                   ________________________   ELEVENTH CIRCUIT
                                               FEBRUARY 4, 2008
                                               THOMAS K. KAHN
                         No. 07-12466
                                                    CLERK
                       Non-Argument Calendar
                     ________________________

            D. C. Docket No. 07-00057-CV-FTM-34-SPC

JOE WAYNE JOHNSON,


                                          Plaintiff-Appellant,

KAREN JOHNSON,

                                          Plaintiff,

                              versus

FLORIDA DEPARTMENT OF LAW ENFORCEMENT,
STEVE EMERSON,
Case Supervisor,
AUDREY L. JONES,
Special Agent,
BRIAN PUGH,
A.S.W.P.,
DAN DURYA, et al.,


                                         Defendants-Appellees.
                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                          _________________________

                                  (February 4, 2008)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

      Appellant is a Florida prison inmate. Proceeding pro se, he filed a complaint

in the district court against several officers of the Tallahassee, Florida police

department, seeking damages under 42 U.S.C. § 1983 on the ground that the

manner in which they obtained evidence from his residence infringed his

constitutional rights. The district court dismissed his complaint sua sponte

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), concluding that the complaint was

barred by the holding of Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364, 129
L. Ed. 2d 383 (1994). He now appeals.

      We review de novo a district court’s § 1915(e)(2)(B)(ii) dismissal using the

same standards that govern dismissals under Fed. R. Civ. P. 12(b)(6). Mitchell v.

Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). “A complaint is subject to

dismissal for failure to state a claim if the allegations, taken as true, show the

plaintiff is not entitled to relief.” Jones v. Bock, __ U.S. __, 127 S. Ct. 910, 920,



                                            2
166 L. Ed. 2d 798 (2007).

      Heck instructs that a state prisoner may not bring a claim for damages under

§ 1983 if a “judgment in [the prisoner’s] favor . . . would necessarily imply the

invalidity of his conviction.” Heck, 512 U.S. at 487, 114 S.Ct. at 2372. The most

obvious example of an action barred by Heck is one in which the plaintiff actually

“seek[s] damages directly attributable to [his] conviction or confinement.” Id. at

487 n.6, 114 S. Ct. at 2373. But even where the plaintiff does not seek such

damages, his suit may be barred if, for example, he must negate “an element of the

offense of which he has been convicted” in order to prevail. Id.

      The Heck holding, however, does not necessarily bar a claim, such as the

one presented here, that the evidence the police obtained evidence was the result of

an illegal search and seizure. See id. at 487 n.7, 114 S. Ct. at 2373 (explaining that,

because of the doctrines of independent source, inevitable discovery, and harmless

error, not all unreasonable searches result in invalid conviction). To prevail,

however, the plaintiff must prove that the search caused him “actual, compensable

injury . . . [other than] the ‘injury’ of being convicted and imprisoned.” Id.

(internal citation omitted). In determining whether the claim necessarily

invalidates the underlying conviction, the district court must “look both to the

claims raised under § 1983 and to the specific offenses for which the § 1983



                                           3
claimant was convicted.” Hughes v. Lott, 350 F.3d 1157, 1161 n.2 (11th Cir.

2003). Where the circumstances surrounding the conviction are unknown from the

record, it is impossible for the district court to determine whether the § 1983 claim

necessarily implies the invalidity of the conviction. Id. at 1161.

      That is the situation here. The record does not tell us whether appellant’s

constitutional claim necessarily implies the invalidity of his conviction. At this

juncture, therefore, we cannot say that Heck bars appellant’s claim. The court’s

judgment is therefore vacated and the case is remanded for further proceedings.

      SO ORDERED.




                                           4